Citation Nr: 0206874	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  01-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cancer of the hard palate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1982 to July 
1987.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1999, December 1999, and November 
2000 rating decisions of the Winston-Salem, North Carolina, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The May 1999 and December 1999 decisions declined to 
reopen the veteran's claim for service connection for cancer 
of the hard palate.  The veteran submitted notice of 
disagreements with these decisions, and they were never 
final.  A November 2000 rating decision considered the 
veteran's claim on a de novo basis, but denied entitlement to 
service connection.  The veteran continued his appeal, and 
the issue is now before the Board.  

The veteran submitted additional evidence directly to the 
Board at the March 2002 hearing.  At that time, he also 
submitted a waiver of review of this material by the RO. 


FINDINGS OF FACT

1.  Entitlement to service connection for cancer of the hard 
palate was denied in a May 1995 rating decision, and the 
veteran did not submit a notice of disagreement within one 
year of notice thereof. 

2.  The most recent final denial of the veteran's claim for 
entitlement to service connection for cancer of the hard 
palate is contained in a May 1999 rating decision.  

3.  Evidence received since May 1999 includes medical 
opinions that were not previously considered, and which 
purport to show a relationship between the veteran's cancer 
of the hard palate and active service.  

4.  The veteran was stationed at Camp Lejeune, North 
Carolina, during active service from 1984 to 1987; evidence 
indicates that part of the water supply at Camp Lejeune was 
found to be contaminated with toxic chemicals that included 
tetrachloroethylene, trichloroethylene, and dichloroethylene. 

5.  Private medical opinions state that it can be determined 
to a reasonable degree of medical certainty that the 
veteran's cancer of the hard palate was caused by drinking 
contaminated water during active service; VA medical opinions 
state it is possible that chemicals in the drinking water may 
have contributed to the veteran's cancer of the hard palate.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied entitlement to 
service connection for cancer of the hard palate is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
cancer of the hard palate.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  

3.  The veteran's cancer of the hard palate was incurred due 
to active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(d) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed cancer of the hard 
palate as a result of active service.  He notes that he was 
stationed at Camp Lejeune, North Carolina, from 1984 to his 
discharge from service in July 1987.  He further notes that 
the drinking water at the portion of the base on which he 
lived was discovered to have been contaminated by toxic 
chemicals.  The veteran argues that the VA has recognized 
that the chemicals found in the water at Camp Lejeune are 
possible carcinogens, and that his private doctors have 
attributed his cancer of the hard palate to these chemicals.  
Therefore, the veteran believes that his claim should be 
reopened, and that service connection should be established. 

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

The Board finds that VA has completed the duties to notify 
and assist the veteran in the development of his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  A detailed discussion of how 
the duties were completed is not necessary, as this decision 
is favorable to the veteran.  The Board also finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If malignant tumors become 
manifest to a degree of 10 percent within one year of 
separation from active service, then they are presumed to 
have been incurred during active service, even though there 
is no evidence of malignant tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A review of the record indicates that entitlement to service 
connection for cancer of the hard palate was denied in a May 
1995 rating decision.  The veteran did not submit a notice of 
disagreement of this decision within one year of notice 
thereof.  Therefore, the May 1995 decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The veteran submitted a request to reopen his claim for 
service connection for cancer of the hard palate in January 
1999.  His request was denied in May 1999 and December 1999 
rating decisions on the basis that new and material evidence 
had not been submitted.  A November 2000 rating decision 
apparently determined that new and material evidence had been 
submitted, and reviewed the veteran's claim on a de novo 
basis.  Regardless of the finding of the RO, the Board must 
still make its own determination as to whether or not new and 
material evidence has been submitted.  

A review of the May 1995 rating decision indicates that 
entitlement to service connection for oral cancer was denied 
on the basis that it was not shown within one year of his 
separation from service.  The evidence submitted since May 
1995 includes medical opinions that specifically relate the 
veteran's cancer of the hard palate to events during active 
service.  This evidence is new in that it contains 
information that was not previously considered.  It is also 
material, in that it purports to relate the veteran's current 
disability to active service.  Therefore, the Board finds 
that the veteran's claim for service connection for cancer of 
the hard palate is reopened.  

The Board must now consider the veteran's claim on a de novo 
basis.  This will not result in any prejudice to the veteran, 
as the RO has already considered the claim on this basis.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

A review of the record indicates that the basic facts in this 
case are not in dispute.  The service medical records and 
medical records for the first year following discharge from 
active service are negative for evidence of cancer.  However, 
the veteran's statements and testimony show that he was 
stationed at Camp Lejeune, North Carolina, during service 
from 1984 to 1987.  During this period, he lived in a section 
of the camp that was later determined to have been serviced 
by a contaminated water supply.  The contaminants in question 
included tetrachloroethylene, trichloroethylene, and 
dichloroethylene.  The veteran was initially seen by a 
private doctor in April 1993 after he experienced difficulty 
in swallowing.  Examination and testing determined that he 
had cancer of the right posterior hard palate.  The veteran 
underwent surgery at a VA facility in July 1993, and 
radiation therapy at a VA facility from August 1993 to 
October 1993.  He continues to experience residual disability 
as a result of his cancer and treatment.  

The sole question that must be resolved is whether or not the 
veteran's cancer of the hard palate is related to active 
service, or to be more specific, whether or not the cancer of 
the hard palate was caused by the contaminants to which the 
veteran was exposed at Camp Lejeune.  The relevant evidence 
includes several medical opinions submitted by the veteran 
addressing the relationship between the chemicals to which he 
was exposed in service and his cancer of the hard palate.  In 
addition, copies of scientific studies that discuss the level 
of contamination at Camp Lejeune, the chemicals that were 
involved, and the known and possible health risks that result 
from exposure to these chemicals are contained in the claims 
folder.  Finally, the VA has also obtained medical opinions 
that discuss the nature and possibility of a relationship 
between the chemicals to which the veteran was exposed, and 
his cancer of the hard palate. 

In summary, the scientific and medical studies of record 
acknowledge that tetrachloroethylene, dichloroethylene, and 
trichloroethylene are possible carcinogens in humans.  
However, they do not conclusively find that these chemicals 
are carcinogens, and they do not specifically relate them to 
the type of cancer for which the veteran was treated.  

The veteran has submitted a medical opinion from Dr. W.J.M. 
in support of his claim.  W.J.M., M.D., Ph.D., is Professor 
and Vice Chair for Clinical Affairs, and Chief of the 
Division of Toxicology at East Carolina University.  Dr. 
W.J.M. stated that he had examined the veteran, and had 
reviewed his medical records.  In addition, he had reviewed a 
Public Health Assessment prepared by the Agency for Toxic 
Substances and Diseases Registry concerning Camp Lejeune, as 
well as information available through the United States 
Environmental Protection Agency concerning the chemicals to 
which the veteran was exposed.  The examiner noted that the 
veteran was exposed to tetrachloroethylene, 
trichloroethylene, and dichloroethylene at Camp Lejeune.  
Later, the veteran had developed adenocystic carcinoma of the 
hard palate that required extensive and disfiguring surgery 
and radiation therapy.  He had not regained his health.  Dr. 
W.J.M. performed a risk assessment analysis utilizing the 
Environmental Protection Agency's integrated risk information 
system.  Dr. W.J.M. stated that it was his professional 
opinion to a reasonable degree of medical certainty, which he 
defined as from 60% to 100% certain, that based on the data 
available at this time, the veteran's chronic health 
problems, including his cancer, were caused by drinking the 
contaminated water.  

An opinion from the VA Chief Public Health and Environmental 
Hazards Officer, S.H.M., M.D., M.P.H., was obtained in 
October 2000.  After a review of the records, she noted that 
the veteran had been treated for adenocystic carcinoma of the 
palate in 1993, which he attributed to drinking water 
contaminated with tetrachloroethylene, trichloroethylene, and 
dichloroethylene at Camp Lejeune.  She further noted that the 
chemicals to which the veteran was exposed are not cited in 
discussions of risk factors for cancers of the oral cavity, 
salivary gland, or head and neck.  Therefore, Dr. S.H.M. 
opined that while it was possible that chemicals in the 
drinking water may have contributed to the veteran's cancer 
of the palate, she was unable to state that it was at least 
as likely as not that the chemicals were responsible for the 
cancer.  

An additional opinion was obtained from Dr. W.J.M. in March 
2001.  In addition to the information contained in his 
previous opinion, it was noted that one of the chemicals to 
which the veteran had been exposed, dichloroethylene, was 
known to cause cancer in mice and rats when consumed in their 
drinking water.  It was also listed as a probable human 
carcinogen by the Environmental Protection Agency.  In the 
opinion of Dr. W.J.M., people who drink water contaminated 
with the chemicals to which the veteran was exposed are at 
risk for development of cancer.  In the absence of any other 
known exposures that could cause his cancer, it was his 
opinion that the veteran suffered changes in the tissues of 
his hard palate from drinking contaminated water containing 
cancer causing chemicals at Camp Lejeune.  While the changes 
occurred during service, they did not became large enough to 
be detected without a microscope until 1993.  Dr. W.J.M. 
stated that he held these opinions to a reasonable degree of 
medical certainty.  

A second opinion was received from Dr. S.H.M. in July 2001.  
She reviewed and discussed a toxicological profile for 
trichloroethylene that had been prepared for the Agency for 
Toxic Substances and Diseases Registry, as well as the March 
2001 opinion from Dr. W.J.M.  She noted that his opinion did 
not provide any conclusive data that chemicals in the 
drinking water were more likely to be responsible for cancer 
than other risk activities.  The veteran was reported to have 
been exposed to two of these risk factors at least to a 
limited degree, including smoking and alcohol consumption.  
Therefore, Dr. S.H.M. continued to believe that while it was 
possible that chemicals in the drinking water may have 
contributed to the veteran's cancer of the palate, she was 
unable to state that it was at least as likely as not that 
the chemicals were responsible for the cancer.  

An addition opinion was obtained from Dr. S.H.M. regarding 
tetrachloroethylene and dichloroethylene in August 2001.  
After a discussion of studies concerning these chemicals, she 
opined that as dichloroethylene is not presently classifiable 
as to its human carcinogenicity, it was not possible to say 
that any specific example of cancer in humans is as likely as 
not the result of exposure to this chemical.  Furthermore, 
while it could be reasonably anticipated that 
tetrachloroethylene is probably carcinogenic to humans, it 
was not possible to say that any specific example of cancer 
in humans is likely as not to be the result of exposure to 
this chemical.  

A statement from P.A.G., M.D., was received in January 2002.  
He stated that he had treated the veteran since June 1999.  
The veteran had a history of exposure to tetrachloroethylene, 
trichloroethylene, and dichloroethylene, which were known 
carcinogens.  He did not have a history of heavy tobacco or 
alcohol exposure.  Dr. P.A.G. opined that the veteran's 
cancer of the palate was due entirely to exposure to 
chlorinated hydrocarbons in the drinking water in the 1980s.  

After careful review of the medical opinions, the Board finds 
that entitlement to service connection for cancer of the hard 
palate is warranted.  The veteran has submitted medical 
opinions from two doctors which state that the veteran 
developed cancer of the hard palate as a result of the 
chemicals to which he was exposed during active service.  The 
opinions from Dr. W.J.M. are particularly strong, given that 
toxicology is his field of expertise.  He states that it is 
60% to 100% certain that the veteran developed his cancer due 
to the chemical exposure.  The two opinions from the VA 
doctor argue that it is not possible to state that it is at 
least as likely as not that the chemicals were responsible 
for the cancer.  However, these opinions also acknowledge 
that at least some of the chemicals to which the veteran was 
exposed are possible carcinogens, and her opinions 
specifically state that it was possible that chemicals in the 
drinking water may have contributed to the veteran's cancer 
of the palate.  Therefore, these opinions do not refute the 
opinions of Dr. W.J.M.  With these considerations, the Board 
concludes that the evidence in favor of the veteran's claim 
clearly outweighs the evidence against his claim, and 
entitlement to service connection for cancer of the hard 
palate secondary to chemical exposure during active service 
is merited.  


ORDER

Entitlement to service connection for cancer of the hard 
palate is granted, subject to the laws and regulations 
governing the award of monetary benefits. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

